Title: Abigail Smith to John Adams, 4 October 1764
From: Adams, Abigail
To: Adams, John


     
      Sir
      Boston Octobr. 4. 1764
     
     I am much obliged to you for the care you have taken about help. I am very willing to submit to some inconveniences in order to lessen your expences, which I am sensible have run very high for these 12 months past and tho you know I have no particuliar fancy for Judah yet considering all things, and that your Mamma and you seem to think it would be best to take her, I shall not at present look out any further.
     The cart you mentiond came yesterday, by which I sent as many things as the horse would draw the rest of my things will be ready the Monday after you return from Taunton. And—then Sir if you please you may take me. I hope by that time, that you will have recoverd your Health, together with your formour tranquility of mind. Think you that the phylosopher who laught at the follies of mankind did not pass thro’ life with more ease and pleasure, than he who weept at them, and perhaps did as much towards a reformation. Tis true that I have had a good deal of fatigue in my own affair since I have been in town, but when I compare that with many other things that might have fallen to my Lot I am left without any Shadow of complaint. A few things, indeed I have meet with that have really discomposed me, one was haveing a corosive applied when a Lenitive would have answerd the same good purpose. But I hope I have drawn a lesson from that which will be useful to me in futurity, viz. never
      to say a severe thing because to a feeling heart they wound to deeply to be easily cured.—Pardon me this is not said for to recriminate, and I have only mentiond it, that when ever there is occasion a different method may be taken.
     
      I do not think of any thing further to add, nor any thing new to tell you, for tis an old Story tho I hope as pleasing as it is true, to tell you that I am unfeignedly Your
      Diana
     
    